t c memo united_states tax_court thomas arthur endicott and melinda jane endicott commissioner of internal revenue respondent petitioners v docket no filed date thomas arthur endicott and melinda jane endicott pro_se timothy s sinnott for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for the taxable years and years at issue respectively and accuracy-related_penalties under section a of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the issues for decision are whether thomas endicott petitioner was a trader in securities during the years at issue and whether petitioners are liable for accuracy-related_penalties under sec_6662 if we find that petitioner was not a trader during the years at issue the investment_expenses that he claimed as trade_or_business_expenses on schedules c profit or loss from business of petitioners’ tax returns will be disallowed in full as schedule c expenses the parties agree that if we find that petitioner is not a trader then petitioners will not be entitled to a dollar_figure claimed deduction for tuition and fees for the taxable_year petitioners’ schedules a itemized_deductions will be decreased by dollar_figure for the taxable_year and unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we note that respondent does not dispute petitioners’ treatment of income and losses from the purchase and sale of stocks and call options a trader’s expenses are deducted in determining adjusted_gross_income see kay v commissioner tcmemo_2011_159 tax ct memo lexis at an investor’s expenses are deducted under sec_212 as itemized_deductions and as pertinent to petitioners the deduction of investment_interest is limited by sec_163 see arberg v commissioner tcmemo_2007_244 tax ct memo lexis at increased by dollar_figure and dollar_figure for the taxable years and respectively petitioners’ claimed exemptions for the taxable_year will be reduced by dollar_figure petitioners’ social_security_benefits for the taxable_year will be taxable in the amount of dollar_figure petitioners will be liable for a dollar_figure alternative_minimum_tax for the taxable_year petitioners will be liable for self-employment taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively and petitioners will be entitled to deductions equal to one-half of the self-employment taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in indiana petitioner had been the president of duffy tool stamping until he retired in in petitioner began a new endeavor purchasing and selling stocks and call options the notice_of_deficiency incorporated these adjustments in determining petitioners’ deficiencies for the years at issue petitioner’s primary strategy was to purchase shares of stock and then sell call options on the underlying stock petitioner explained that he did not purchase stocks without selling call options and that he did not sell call options without owning the underlying stock petitioner’s goal was to earn a profit from the premiums received from selling call options against a corresponding quantity of underlying stock that he held petitioner held the underlying stock as a means to reduce his risk of loss in the event the purchaser of the call option exercised the option petitioner typically sold call options with a term between one and five months petitioner’s goal was for the options to expire thus the entire amount of the premium received would be a profit petitioner did not trade options on a daily basis due to the high commission costs associated with selling and purchasing call options if the options expired petitioner usually would continue to hold the in a call option transaction the seller of the call option promises to deliver to the purchaser of the call option a certain number of shares in the underlying stock at a certain price exercise price the purchaser must exercise his right to purchase the underlying stock by a certain date expiration date if the purchaser does not exercise the option then the option expires and the seller does not deliver the underlying stock as consideration for entering into the call option transaction the purchaser pays a premium to the seller the premium received by the seller is a certain amount of money per share of the underlying stock covered by the option agreement see 92_tc_101 for a general discussion of options underlying stock and sell additional call options with a new term if the options were exercised petitioner would deliver the underlying stock to the purchaser of the call option if petitioner felt it was no longer profitable to maintain an option position he would exit out of the position by purchasing a call option similar to the one he sold the record demonstrates that some of petitioner’s call options expired some were exercised by the purchaser of the option and some petitioner exited out of before the expiration date it is helpful to provide an example to illustrate petitioner’s strategy on date petitioner purchased big_number shares of stock in slm corp slm on date petitioner sold call options on big_number shares of slm stock with an expiration date of date the options expired on date on date petitioner sold call options with an expiration date of date and exited out of the position on date on date petitioner sold call options with an expiration date of date and exited out of the position on date on date thus petitioner’s liability to deliver the underlying stock from the call option he sold would be netted out by his right to purchase the underlying stock from the call option he purchased all of the call options sold in this discussion covered big_number shares of slm stock petitioner sold call options with an expiration date of date and exited out of the position on date on date petitioner sold call options with an expiration date of date and exited out of the position on march and on march and petitioner sold call options with an expiration date of date which expired on that date petitioner earned net_premiums of dollar_figure from selling these call options this amount was reported as a short-term_capital_gain during this period slm paid a dividend to shareholders on five occasions petitioner did not offer into evidence all of the account statements from his brokers for the years at issue however by multiplying the dividend paid per share of slm stock by the big_number shares he held we can determine that petitioner received approximately dollar_figure of dividends on date petitioner sold the big_number shares of slm stock giving him a long-term_capital_loss of dollar_figure as a result of employing this strategy petitioner could hold the underlying stock for a period of time that was much longer than the term of the individual call options during the years at issue petitioner held his stocks on average for this amount is reduced by the amounts paid to purchase call options to exit out of his positions for example the longest term for which petitioner maintained a call option continued days however petitioner held a significant number of stocks for well over a year and held some stocks for over four years as a result of holding the underlying stock petitioner received dividends of dollar_figure in dollar_figure in and dollar_figure in petitioner would monitor his portfolio to ensure that the number of shares covered by the call options was the exact number of shares that he held in the underlying stock he would also monitor the market price of the underlying stock because if it precipitously dropped he would sell the underlying stock and purchase a call option equivalent to the one he earlier sold to close out of his position although petitioner did not execute trades on every business_day he testified that he devoted every business_day to monitoring his portfolio as well as performing research to find new positions to take once his current positions were closed at different times throughout the years at issue petitioner had accounts with the following brokers brown co first alliance asset management inc and e trade securities the brokers allowed petitioner to use margin for his stock purchases the process of using margin entails the broker lending money to continued position on slm was for months however petitioner held the big_number shares of slm stock for months petitioner for him to purchase additional shares of stock petitioner testified that he usually used margin for his purchases of stock this meant that if he bought dollar_figure of stock with his money in the brokerage account he would borrow dollar_figure from the broker so he could purchase an additional dollar_figure of stock to give him a total purchase of dollar_figure of stock by using margin petitioner would double the number of shares of underlying stock that he could purchase which allowed him to double the number of call options he sold thereby doubling the amount of premiums he received the brokers would charge petitioner interest on the amount he borrowed the brokers charged petitioner interest of dollar_figure in dollar_figure in and dollar_figure in during the taxable_year petitioner executed trades on days during the taxable_year petitioner executed trades on days in date petitioner changed his trading strategy instead of purchasing stock and selling call options petitioner began purchasing and selling shares of the the term executed trade refers to either a purchase of stock sale of stock sale of a call option or purchase of a call option a call option that expires is not counted as an executed trade because an expired call option does not require the seller to enter into a transaction with a broker for example if petitioner purchased stock sold a call option that expired unexercised and subsequently sold the stock then petitioner would have executed three trades spdr s p etf trust during the taxable_year petitioner executed big_number trades on days for each of his and federal_income_tax returns petitioner attached two separate schedules c on the first schedule c petitioner listed as his principal business other financial investments activities financial schedule c and the other schedule c as consulting consulting schedule c petitioner reported the expenses associated with his trading activities on financial schedules c of his federal_income_tax returns for and petitioner reported expenses of dollar_figure for dollar_figure for and dollar_figure for the interest petitioner was charged for using margin was included in these amounts and comprised almost the entire balance the gains and losses from the sale of stocks and options were reported on schedules d capital_gains_and_losses to summarize petitioner reported the gains and losses from purchasing and selling the spdr s p etf trust is an exchange-traded fund that seeks to provide the investment results that generally correspond to the performance of the standard poor’s index shares of the spdr s p etf trust are sold on the new york stock exchange approximately of petitioner’s reported total expenses of dollar_figure on financial schedule c for consisted of interest he was charged for using margin dollar_figure the percentage was similar for the taxable_year and decreased to for the taxable_year stocks and options on schedules d but reported the expenses associated with this activity on financial schedules c petitioner reported dollar_figure of income on consulting schedules c for and dollar_figure of income for and petitioner testified that the income was from a noncompete agreement with duffy tool stamping and not for services provided as a consultant petitioner did not offer the noncompete agreement into evidence petitioners retained the services of a tax_return_preparer for their federal_income_tax returns for the years at issue on date respondent issued to petitioners a notice_of_deficiency for the years at issue petitioners filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 trader or investor in general for federal tax purposes a person who purchases and sells securities falls into one of three distinct categories dealer trader or investor kay v commissioner tcmemo_2011_159 tax ct memo lexis at citing 89_tc_445 traders are engaged in the trade_or_business of selling securities for their own account kay v commissioner tax ct memo lexis at citing king v commissioner t c pincite a trader’s profits are derived through the very acts of trading -- direct management of purchasing and selling levin v united_states ct_cl see 889_f2d_29 2d cir aff’g tcmemo_1988_264 investors purchase and sell securities for their own account but they are not considered to be in the trade_or_business of selling securities see kay v commissioner tax ct memo lexis at arberg v commissioner tcmemo_2007_244 tax ct memo lexis at investors derive profit from the interest dividends and capital appreciation of securities estate of yaeger v commissioner f 2d pincite this court has held that taxpayers who purchase and sell options also fall into one of the three categories of dealer trader or investor see holsinger v commissioner tcmemo_2008_191 tax ct memo lexi sec_187 taxpayer who purchased and sold stocks and options was an investor see also 92_tc_101 taxpayer who purchased and sold options was a trader a trader’s expenses are deducted in determining adjusted_gross_income see kay v commissioner tax ct memo lexis at an investor’s expenses are deducted under sec_212 as itemized_deductions and deduction of investment_interest is limited by sec_163 see arberg v commissioner tax ct memo lexis at furthermore an investor’s expenses do not reduce alternative_minimum_taxable_income see mayer v commissioner tcmemo_1994_209 tax ct memo lexi sec_216 at as a result it is generally more favorable for a taxpayer to be classified as a trader rather than an investor petitioner argues that he is a trader respondent contends that petitioner is an investor neither party argues that petitioner is a dealer petitioner repeatedly cites topic traders in securities information for form_1040 filers a publication electronically published by the commissioner to support his argument that he is a trader we note that informal irs publications are not authoritative sources of federal tax law see zimmerman v commissioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir the code does not define the term trade_or_business for purposes of sec_162 see 480_us_23 mayer v commissioner tax ct memo lexi sec_216 at whether a taxpayer’s activities constitute a trade_or_business is a question of fact see 312_us_212 holsinger v commissioner tax ct memo lexi sec_187 at in determining whether a taxpayer is a trader nonexclusive factors to consider are the taxpayer’s intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s transactions see 721_f2d_810 fed cir ball v commissioner tcmemo_2000_245 tax ct memo lexis at for a taxpayer to be a trader the trading activity must be substantial which means ‘frequent regular and continuous enough to constitute a trade or business’ ball v commissioner tax ct memo lexis at quoting hart v commissioner tcmemo_1997_11 tax ct memo lexis at a taxpayer’s activities constitute a trade_or_business where both of the following requirements are met the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments see holsinger v commissioner tax ct memo lexi sec_187 at mayer v commissioner tax ct memo lexi sec_216 at trading was not substantial for a taxpayer to be a trader the trading activity must be substantial see ball v commissioner tax ct memo lexis at in determining whether a taxpayer’s trading activity is substantial the court considers the number of executed trades in a year the amount of money involved in those trades and the number of days that trades were executed see kay v commissioner tax ct memo lexis at holsinger v commissioner tax ct memo lexi sec_187 at petitioner executed trades during trades during and big_number trades during we have held that trading was not substantial when the number of executed trades exceeded the number of trades petitioner executed in and see kay v commissioner tax ct memo lexis at executed trades was not substantial holsinger v commissioner tax ct memo lexi sec_187 at executed trades was not substantial cameron v commissioner tcmemo_2007_260 tax ct memo lexi sec_265 at executed trades was not substantial we have held that trading is substantial when a taxpayer executed big_number trades in a year see mayer v commissioner tax ct memo lexi sec_216 at we find that the number of trades petitioner executed was not substantial for the and taxable years but was substantial for the taxable_year petitioner made purchases and sales of approximately dollar_figure million during dollar_figure million during and dollar_figure million during these amounts are considerable however managing a large amount of money is not conclusive as to whether petitioner’s trading activity amounted to a trade_or_business kay v commissioner tax ct memo lexis at citing moller f 2d pincite in the cases in which taxpayers have been held to be in the business of trading in securities for their own account the number of their transactions indicated that they were engaged in market transactions on an almost daily basis moller f 2d pincite see also chen v commissioner tcmemo_2004_ tax ct memo lexi sec_131 at traders are engaged in market transactions almost daily for a substantial and continuous period generally exceeding a single taxable_year in holsinger we held that executing trades on days was not frequent continuous or regular enough to constitute a trade_or_business see holsinger v commissioner tax ct memo lexi sec_187 at see also kay v commissioner tax ct memo lexis at trading on days was not frequent petitioner executed trades on days in days in and days in in none of the years at issue did petitioner execute trades on an almost daily basis or even every other day we note that during the months in the years at issue there were ten months in which petitioner executed three or fewer trades seven of these low frequency trading months occurred in one month occurred in and two months occurred in included in these ten months were two months in which petitioner executed only one trade this indicates that petitioner’s trading activity was not regular and continuous see paoli v commissioner tcmemo_1991_351 tax ct memo lexis at accordingly we find that the number of days petitioner executed trades was not frequent continuous or regular enough to constitute a trade_or_business we review the number of days a taxpayer executed trades because one of the requirements for trading to be substantial is that a taxpayer must purchase and sell securities with the frequency regularity and continuity to constitute a trade_or_business see kay v commissioner tax ct memo lexis at ball v commissioner tax ct memo lexis at we will refer to this as we use the term trading activity to refer to petitioner’s purchase and sale of options and stocks by using this term we do not imply that petitioner’s activity was that of a trader the frequency requirement petitioner argues that options are unique and different from stocks and that in determining if a taxpayer meets the frequency requirement the court should add the number of days that the taxpayer maintained an option position to the number of days that the taxpayer executed trades we decline to do so first while options are different from stocks they are similar in that both can be purchased and sold on a daily basis on exchanges petitioner testified that due to the high commission costs for options it was not profitable for him to purchase and sell options on a daily basis petitioner’s inability to profit from the frequent purchasing and selling of options is not a reason to relieve petitioner from the frequency requirement furthermore we note that petitioner’s proposed rule leads to the opposite result intended by the frequency requirement using petitioner’s rationale a taxpayer that closed out of an option position after maintaining it for one day would be treated as trading on one day a taxpayer that closed out of an option position maintained for days would be treated as trading on days the longer a taxpayer holds an option position the more it the period that petitioner maintained an option position begins with the date that the call option was sold and ends on the date that the option was exercised exited or expired resembles a long-term investment thus petitioner’s proposed rule would result in long-term option investors’ being classified as highly frequent option traders for the and taxable years we have found that the number of executed trades was not substantial and the number of days that petitioner executed trades did not evidence the frequency continuity and regularity to constitute a trade_or_business as a result petitioner’s trading was not substantial for the and taxable years for the taxable_year we have found that the number of executed trades was substantial however we have also found that the number of days petitioner executed trades did not evidence the frequency continuity and regularity necessary to constitute a trade_or_business accordingly petitioner’s trading was not substantial for the taxable_year swings in the daily market for a taxpayer to be a trader he must seek to catch the swings in the daily market movements and to profit from these short-term changes kay v commissioner tax ct memo lexis at citing mayer v commissioner tax ct memo lexi sec_216 at to determine if a taxpayer seeks to catch the swings in the daily market the court reviews the length of the holding periods of the securities see estate of yaeger v commissioner f 2d pincite mayer v commissioner tax ct memo lexi sec_216 at in holsinger v commissioner tax ct memo lexi sec_187 at we held that the taxpayer did not seek to catch the swings in the daily market because a significant amount of his stock was held for more than days similarly in kay v commissioner tax ct memo lexis at we held that the taxpayer was not a trader because most of his stocks were held for over days during the years at issue petitioner held his stocks on average for days with some stocks being held for over four years petitioner’s average holding_period of days demonstrates that he was not attempting to catch and profit from the swings in the daily market on his respective schedules d petitioner reported long-term_capital_losses of dollar_figure for dollar_figure for and dollar_figure for a loss from the sale of a capital_asset that is held for more than one year is reported as a long- term capital_loss see sec_1222 therefore petitioner’s substantial long-term_capital_losses are from stocks that he held for more than one year holding periods of one year belie any effort to capitalize on daily or short-term swings in the market mayer v commissioner tax ct memo lexi sec_216 at we we excluded the long-term_capital_loss carryover from these amounts so as to present the long-term_capital_loss attributable to petitioner’s trading activities for each year specifically note that for the taxable_year petitioner’s long-term_capital_loss from the sale of stocks held for more than one year exceeded his short-term_capital_loss from the sale of stocks held less than one year and from options maintained for less than one year petitioner argues that his primary goal was to profit from the sale of short- term options therefore the holding_period of his stocks is not indicative of his intention to catch and profit from the swings in the daily market as a result we construe petitioner’s argument to be that the court should not consider his average holding_period of stocks and presumably should consider only the average period that he maintained option positions we disagree for the following reasons first owning the underlying stock was an integral part of petitioner’s activity petitioner testified that selling call options without owning the underlying stock could expose him to unlimited losses as a result petitioner did not sell call options unless he owned the underlying stock second almost all of the expenses that petitioner incurred were interest charged for using margin to purchase stock it would make no sense to exclude stock from the average holding_period when the purchase of stock was the dominant cause of incurring expenses finally even if we were to consider only the average period in which petitioner as previously stated petitioner’s strategy changed in date maintained his option positions we would still come to the conclusion that petitioner was not seeking to catch the swings in the daily market the record demonstrates that petitioner usually maintained his option positions for a period between one and five months maintaining option positions for a period of between one and five months is not indicative of seeking to catch and profit from the swings in the daily market on the basis of petitioner’s average holding_period of his stocks and the periods he maintained option positions we find that petitioner was not seeking to catch and profit from the swings in the daily market dividend income petitioner received dividends of dollar_figure in dollar_figure in and dollar_figure in the dividends received by petitioner from his holdings of stock are in the nature of an investor activity see estate of yaeger v commissioner f 2d pincite investors derive profits from dividends liang v commissioner 23_tc_1040 other income generally a taxpayer engaged in a substantial trading activity will rely on that income as his or her sole or primary source_of_income see kay v commissioner tax ct memo lexis at paoli v commissioner tax ct memo lexis at on his respective consulting schedules c petitioner reported income of dollar_figure for the taxable_year and dollar_figure for the and taxable years whereas petitioner’s purchase and sale of stocks and options produced a net_loss for the and taxable years conclusion for the years at issue we find that petitioner’s trading activity was not substantial and he was not seeking to catch and profit from the swings in the daily market as a result petitioner’s trading activity did not constitute a trade_or_business see kay v commissioner tax ct memo lexis at accordingly we find that petitioner was an investor and not a trader for the years at issue this conclusion is buttressed by the substantial amount of dividend and other income petitioner received during the years at issue petitioners claimed investment_expenses on financial schedules c of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively as a result of finding that petitioner was an investor for the years at issue the investment_expenses that petitioner claimed on financial schedules c for the years at issue are disallowed in full as schedule c expenses accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment attributable to a substantial_understatement_of_income_tax sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite for individuals there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioners’ federal_income_tax returns for the years at issue reported zero taxable_income and therefore zero tax owed petitioners’ deficiencies in income_tax are dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the understatements of income_tax on petitioners’ joint federal_income_tax returns for the years at issue are substantial consequently we conclude that respondent has met his burden of production with respect to petitioners’ substantial understatements of income_tax reasonable_cause sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id citing 469_us_241 sec_1_6664-4 income_tax regs whether a taxpayer relies on the advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners’ federal_income_tax returns for the years at issue were prepared by a tax_return_preparer petitioners did not call the tax_return_preparer as a witness furthermore petitioners did not establish that the tax_return_preparer was a competent professional with sufficient expertise to justify reliance as a result petitioners have not proven reasonable_cause by good-faith reliance on the advice of a professional substantial_authority the amount of an understatement is reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 aff’d 893_f2d_656 4th cir see also sec_1 d i income_tax regs the substantial_authority standard is objective and therefore it is not relevant in determining whether the taxpayer believed substantial_authority existed sec_1_6662-4 income_tax regs as discussed earlier the weight of authorities clearly supports the conclusion that petitioner’s trading activity was that of an investor not a trader furthermore in kay v commissioner tax ct memo lexis at we held that the sec_6662 accuracy-related_penalty was appropriate for a taxpayer whose trading activity was similar to that of petitioner to reach his conclusion that he is a trader petitioner asks the court to create a novel exception to the established rules articulated in prior cases for taxpayers who purchase and sell options petitioner’s proposed exception departs from prior caselaw and we declined to adopt it we therefore conclude that there was not substantial_authority supporting petitioner’s position that he was a trader accordingly we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for their underpayments of tax for the years at issue conclusion we have held that petitioner was not a trader during the years at issue therefore the expenses claimed on petitioners’ financial schedules c for the years at issue are disallowed in full as schedule c expenses as a result the adjustments to petitioners’ federal_income_tax returns for the years at issue described supra pp are necessary petitioners are also liable for the sec_6662 accuracy-related_penalty for the years at issue in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
